UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 12, 2012 DYM ENERGY CORPORATION (Exact name of registrant as specified in its charter) 000-53512 (Commission File No.) Nevada (State or other jurisdiction of incorporation) 90-0768498 (I.R.S. Employer Identification No.) 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (972) 963-0001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May12, 2012, the first well (the “Well”) on our DYM-Halter Lease, Clay County, Texas, was completed.The Well showed initial potential of 40 barrels of oil per day, with 38 barrels of water, on its initial test. The Well was completed in the Upper Strawn formation and hydraulically fractured.It is anticipated that the Well will be subject to a second hydraulic fracturing prior to being placed into production.Our company owns a working interest in the Well equal to 16.9997% of total production. We intend to drill additional wells on the DYM-Halter Lease, although no timetable has been established for the development. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunder duly authorized. Date: May 24, 2012 DYM ENERGY CORPORATION By: /s/ KEVIN HALTER, JR. Kevin Halter, Jr., President
